Citation Nr: 1820145	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1979 to June 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is due to in-service noise exposure.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are more met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In this case, the evidence shows a current bilateral hearing loss disability for VA purposes.  See December 2012 VA examination report, and June 2013 private audiometric evaluation.  

Although a hearing loss disability is not shown during service, the Veteran maintains that he began to notice a decline in his hearing during service.  Additionally, the STRs show that the Veteran received a reference audiogram in 1984, and underwent periodic audiologic examinations during service as part of the hearing conservation data program.  See STR audiograms from June 1986, June 1987, November 1987, September 1989, and December 1990.  He also received ear plugs.  This supports the Veteran's contention that his in-service duties involved significant jet engine noise exposure.  Also, the Veteran served on active duty for 12 years, which subjected him to jet engine noise for over a decade.  Unfortunately, the Veteran's discharge examination could not be located, and therefore the Veteran's hearing at separation is unknown.  

An October 2011 letter from the Veteran's employer shows that the Veteran had a hearing loss disability for VA purposes as early as September 2005.

At his December 2012 VA examination, the Veteran reported that he used hearing protection devices (HPD's) during field trainings and on the rifle range, but he did not use HPD's on the flight line.  The December 2012 VA examiner reviewed the available records and was unable to opine as to the likely etiology of the Veteran's hearing loss disability without resorting to speculation.  Absent a hearing test at separation, the examiner found that it was not possible to determine the etiology of the Veteran's hearing loss without speculating; and, any change in hearing loss during service could neither be confirmed nor denied.  The examiner also pointed out that the Veteran's reported history included "significant noise exposure both during and after military service."  According to the examination report, the Veteran worked for 9 years after service in a plant building water cooler motors, but he did not recall the results of any hearing tests taken at that time.  The report further notes that the Veteran began working at his current employment in 2001, and that he uses HPD's and participates in a hearing conservation program; however, according to the October 2011 letter, identified above, a reference audiogram was not obtained until 2005.  Thus, the Veteran's hearing loss, if any, is unknown during his post-service employment and at the time he began working for his current employer in 2001.  

In June 2013, the Veteran obtained private opinion from Dr. S, his treating physician.  Dr. S opined that the Veteran's hearing loss was due to exposure to jet engine noise for 12 years during service.  No rationale was provided and it is unclear whether Dr. S. reviewed any of the Veteran's medical evidence.

In September 2013, the RO received an August 2013 statement from the Veteran in support of his claim.  The Veteran explained that, contrary to what the VA examiner noted in the December 2012 examination report, his first job after service did not require the use of ear plugs because his work was done in a quiet environment.  

Similarly, at his August 2014 VA Form 9, the Veteran explained that if an aircraft was being repaired and the engine was started while the Veteran was nearby, then he more than likely did not have time to put in his ear plugs.  

Importantly, there is no reason to doubt the credibility of the Veteran's self-reported history of exposure to excessive noise during service, and experiencing a hearing loss during, and since, service.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Here, there is no reason to doubt the Veteran's credibility with regard to when he first noticed a decline in his hearing; and, while Dr. S's opinion lacks a rationale, it nevertheless supports the Veteran's self-reported history.  

Additionally, the VA examiner's conclusion that an opinion as to the likely etiology of the Veteran's hearing loss would be purely speculative, does not appear to consider the Veteran's self-reported history.  

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  The December 2012 VA examiner could not determine whether the Veteran's hearing loss was caused by his in-service noise exposure without resorting to speculation, citing to the absence of the Veteran's discharge examination.  However, the private medical opinion, in addition to the Veteran's credible lay statements, weighs in favor of a grant of service connection for bilateral hearing loss.  Although the private doctor did not provide a rationale for his opinion, it is nevertheless based on the Veteran's competent and credible self-reported history.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; cf. Jones v. Shinseki, 23 Vet.App. 382, 394 (2010) ("if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply") (Lance, J. concurring). 

When, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Accordingly, and with resolution of all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  



ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


